03/29/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0081


                                      DA 22-0081
                                   _________________

 JAMES C. WANGERIN, CPA,

              Petitioner and Appellant,

       v.
                                                                    ORDER
 STATE OF MONTANA,
 DEPARTMENT OF REVENUE,

              Respondent and Appellee.
                                _________________

       Before this Court is self-represented Appellant James C. Wangerin and his motion
to amend his opening brief because an electronically transmitted transcript was filed with
this Court on March 18, 2022, almost three weeks after he filed his initial brief. Wangerin
provides that he contacted counsel for the State of Montana Department of Revenue and
that counsel does not object to his motion. M. R. App. P. 16(1).
       Therefore, upon seeing no objection, and upon good cause,
       IT IS ORDERED that Wangerin’s Motion to Amend Appellant’s Brief is
GRANTED and that Wangerin shall prepare, file, and serve his Amended Opening Brief
on or before Wednesday, April 27, 2022. The response and reply briefs will be filed in
accordance with the Montana Rules of Appellate Procedure. See M. R. App. P. 13.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to James C. Wangerin along with a copy of this Court’s Civil Appellate
Handbook.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 29 2022